Citation Nr: 1342151	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.  

2.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to May 1998. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina dated in May 2007. 

The Veteran presented testimony, accompanied by his accredited service representative, at a travel Board hearing before the undersigned Veterans Law Judge in August 2013. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination to determine the current degree of severity of his service-connected right and left knee patellofemoral syndrome since August 2010.  The Veteran testified at his August 2013 hearing before the undersigned that his symptoms are more severe than reflected in the most recent examination report.  He stated that he has pain in the knees with cold weather, that the knees pop and hurt when bending.  He described losing motion in the knees.  He stated this is having an increased affect on his ability to perform his job duties as a postal worker.  The symptoms are far worse in the left knee than the right knee.  He estimated that he has about 60 percent less motion in the knees than he had before.  He reported that he has gotten treatment at the VA in Jacksonville, N.C., during the pendency of this claim, but that recently he has been taking aspirin on his own.  He would really like to have surgery on the knees to alleviate the pain and symptoms.  The Board notes that he specifically stated that these symptoms are more severe than reflected in the August 2010 examination, and that he has in essence requested an updated examination to determine the severity of his service-connected knee disabilities.   

Therefore, further development to include affording the Veteran a current examination is deemed to be in order prior to appellate review.  Additionally, to the extent that there are additional VA treatment records relevant to the appeal, these should be associated with the claims folder, either electronically or in paper form.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain updated VA treatment records from facilities used by the Veteran, to include the VA medical facility in Jacksonville, N.C.

2.  Then, the Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to his service-connected right and left knee patellofemoral syndrome.  The claims folder must be made available to and reviewed by the examiner. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


